Citation Nr: 1548215	
Decision Date: 11/17/15    Archive Date: 11/25/15

DOCKET NO.  12-23 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for depression.  

2.  Entitlement to service connection for depression.  

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1992 to May 1996.  

These matters come before the Board of Veterans' Appeals (Board) from a July 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction over the Veteran's claims file was subsequently transferred to the RO in Houston, Texas.  

The Veteran's July 2012 VA Form 9 substantive appeal requested a hearing before the Board at a local RO (Travel Board hearing).  A September 2014 Report of General Information documents that the Veteran was unable to attend a Travel Board hearing at the San Diego RO because he had relocated to Texas.  In June 2015, the Veteran's representative submitted a written request to reschedule a Travel Board hearing at the Houston RO due to inclement weather.  Later that same month, the Veteran was notified that his Travel Board hearing was rescheduled for July 2015; however, he subsequently failed to appear at the scheduled hearing.  In August 2015, the Veteran contacted the RO via telephone, reported that he was unable to attend the July 2015 Travel Board hearing due to financial issues, and requested that the hearing again be rescheduled.  Significantly, the Veteran did not submit a request for postponement prior to the July 2015 Travel Board hearing or a written motion for a new hearing date with a statement of good cause concerning his failure to appear within 15 days of the scheduled hearing date.  Given the above, the Board considers the Veteran's request for a Travel Board hearing to be withdrawn.  See 38 C.F.R. § 20.704(c)-(d) (2015) (concerning requests for changes in Travel Board hearing dates and the withdrawal of a veteran's hearing request after a failure to appear for a scheduled Travel Board hearing).  

The issues of entitlement to service connection for depression and posttraumatic stress disorder (PTSD) are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  



FINDINGS OF FACT

1.  A May 2007 RO decision denied entitlement to service connection for depression.  The Veteran did not appeal that decision or submit new and material evidence within the one-year appeal period.  

2.  Evidence received since the May 2007 RO decision that was not previously of record and not cumulative or redundant of evidence already of record, relates to a previously unestablished fact necessary to substantiate the claim of entitlement to service connection for depression, and raises a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The May 2007 RO decision denying entitlement to service connection for depression is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).  

2.  New and material evidence sufficient to reopen the previously denied claim of entitlement to service connection for depression has been added to the record.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

VA has duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  The RO provided notice regarding the necessity of new and material evidence to reopen the Veteran's claim of entitlement to service connection for depression in a letter sent to the Veteran in August 2009.  As the Board herein reopens and remands the issue of service connection for service connection for depression, further discussion of VA's duties to notify and to assist is not required.  


II.  New and Material Evidence - Depression

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105(c) (West 2014).  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108 (West 2014).  

New evidence is defined as existing evidence not previously submitted to agency decisionmakers, while material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a) (2015).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but also whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).  

The Veteran's claim of entitlement to service connection for depression was previously denied in a May 2007 RO decision because the evidence did not show that depression first had onset during active service or that depression was otherwise related to the Veteran's active service.  

Thereafter, the Veteran did not file a timely appeal or submit any new and material evidence within the one-year appeal period; therefore, the May 2007 RO decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103 (2015).  

Since the prior final May 2007 RO decision, evidence added to the record includes VA treatment records and lay statements of the Veteran.  As noted above, the credibility of the Veteran's lay statements is presumed for purposes of reopening.  Additionally, the VA treatment records received since the prior final RO decision document the Veteran's history of depression and PTSD which seems to have some link to his active service.  Notably, VA treatment records from March 2009 document that the Veteran was referred to a PTSD specialty clinic which specifically treats veterans for trauma incurred while on active duty, rather than trauma incurred in childhood or adult civilian life.  

Such evidence is both new, in that it was not of record at the time of the previous May 2007 RO decision, and material, because it relates to an unestablished fact necessary to substantiate the claim, namely that the Veteran's depression had onset during active service or is otherwise etiologically related to his active service.  38 C.F.R. § 3.156(a).  Given that, the evidence submitted is both new and material, reopening of the Veteran's claim of entitlement to service connection for depression is warranted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  


ORDER

New and material evidence has been received to reopen a claim of entitlement to service connection for depression; to that extent only, the claim is granted.  



REMAND

Although the Board sincerely regrets the additional delay, a remand is necessary for further development prior to adjudication of the Veteran's claims on appeal.  Specifically, a VA examination is warranted to determine the etiology of the Veteran's diagnosed psychiatric disorders, to include depression and PTSD, and any outstanding VA treatment records must be obtained.  

Post-service VA treatment records document the Veteran's diagnoses of depression and PTSD.  The Veteran has asserted that his psychiatric conditions are related to traumatic incidents during active service when he served aboard a ship during Desert Storm.  Notably, the Veteran did not respond to August 2009 or April 2012 notice letters requesting further information regarding his claimed stressor.  However, VA treatment records document the Veteran's general reports of traumatic experiences aboard a ship during active service in Desert Storm, including seeing a dead body.  Additionally, as noted above, VA treatment records from March 2009 indicate that the Veteran was treated at PTSD clinic for veterans with trauma incurred during active service.  

Given the above, the Board finds that a VA examination is warranted to determine the etiology of any diagnosed psychiatric disorders, to include depression and PTSD.  VA's duty to assist includes obtaining a medical examination when such is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014).  

Finally, the Board notes that VA has a duty to seek any outstanding records of VA treatment.  38 U.S.C.A. § 5103A(b)(1).  VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  Therefore, upon remand, the AOJ should any outstanding VA treatment records related to the Veteran's psychiatric treatment dated to the present.  


Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all relevant VA psychiatric treatment records dated to the present.  If the search for such records proves unsuccessful, this must be documented in the claims file and the Veteran must be informed of this fact.  

2.  After the above development, schedule the Veteran for a VA psychiatric examination, to be conducted by a VA psychologist or psychiatrist, to determine the identity and etiology of any acquired psychiatric disorder, to include depression and PTSD.  Prior to the examination, the claims folder and a copy of this remand must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report.  

The examiner is directed to administer all necessary psychological testing of the Veteran, and to prepare a report which fully discusses his symptomatology and test findings as related to the diagnostic criteria for any pertinent psychiatric disorders currently shown.  After reviewing all pertinent records associated with the claims file and conducting an evaluation of the Veteran, the examiner is requested to offer an opinion as to the following:

a.  Whether the Veteran meets the diagnostic criteria for any acquired psychiatric disorder, to include depression and/or PTSD, with a detailed explanation of whether and how each of the diagnostic criteria is or is not satisfied.  The examiner shall also indicate and discuss the degree of social and occupational impairment resulting from any diagnosed psychiatric disorder.  

b.  Whether any diagnosed psychiatric disorder, including depression and/or PTSD, is at least as likely as not (a 50 percent probability or greater) related to the Veteran's active service.  In particular, if PTSD is diagnosed, opine whether the Veteran's PTSD is related to his reported in-service stressor, including traumatic experiences aboard a ship during active service in Desert Storm such as seeing a dead body, or any other stressor found.  

c.  In forming the requested opinions, the examiner is asked to review and discuss all relevant evidence of record, including VA treatment records from March 2009 which document that the Veteran received treatment at a PTSD clinic specifically for veterans for trauma incurred in active service.  

3.  Thereafter, readjudicate the Veteran's claims of entitlement to service connection for depression and PTSD.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond, after which the matters should be returned to the Board for further adjudication, if otherwise in order.  

(CONTINUED ON THE FOLLOWING PAGE)

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


